Title: Thomas Bee to James Madison, 8 June 1828
From: Bee, Thomas
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Charleston
                                
                                16th June, 1828.
                            
                        
                        
                        A late communication to the Richmond Enquirer, upon the subject of the plan of study laid down at the
                            University of which you are now Rector, induces me to trouble you with a single question; the answer to which will not
                            require many lines. It is this: Can an applicant of sufficient classical proficiency, be
                            admitted to enter one or more of the scientific classes, without examination as to what he
                            professes to have been previously taught?
                        I understand this to be the case; if so, you deviate very wisely from the usual
                            requisitions of our American Colleges, in which the school-education is interrupted, just when
                            it is beginning to be understood; and the College pursuits are ended, just when they ought to begin. The consequence is
                            that we have no such thing among us as a big boy. They are all little
                                boys, or little men. With the manners and inclinations of school-boys, they are put
                            upon the footing of young men, incapable of governing themselves, & unwilling to be governed by others. If, among
                            your professors, you have any Etonian-Cambridge-man, he will confirm what I say. The discipline of gentlemanly conduct is
                            enforced at Oxford & Cambridge by the under-graduates themselves mo[re] than by the statutes of the University. As
                            you were for some time in Congress with my father, my name may be not altogether new to you. I remain, Sir, your very
                            obedt. Servant
                        
                            
                                Thos. Bee.
                            
                        
                    Pray excuse the singularity of my address of this letter. The title of honourable is in the very teeth, or, at least, adverse to the spirit of a Constitution which
                            you assisted in forming; & is, besides, so hackneyed as to be no longer a distinction for one who has presided
                            over the Nation: a circumstance which I have endeavoured to perpetuate, not, I t[ru]st, disrespectfully.